     Case 7:09-cr-01022-KMK Document 1090 Filed 09/15/20 Page 1 of 1
      Case 7:09-cr-01022-KMK Document 1088 Filed 09/15/20 Page 1 of 1

                          LAW OFFICES
                      JOHNS. WALLENSTEIN
                 1100 Franklin Avenue, Suite 305
                   Garden City, New York 11530
                (516) 742-5600 Fax (516) 742-5040
               Email: JSWallensteinEsq@outlook.com
                                                   l   j   ~•    n       .      "'
                                                   11•- 1.;.
                                                   l       ·~•   i   ~   •
                                                                 I..;...,..    .l

                                                                               i.,
                                                                                     •



                             September 15, 2020



BYECF
Hon. Kenneth M. Karas
United States District Court, SDNY
300 Quarropas Street
White Plains, New York 10601

      Re:   United States v. Kedema Nelson
            Docket # 09 CR 1022 (KMK)

Dear Judge Karas,

      This matter is currently scheduled for sentencing on the Violation of
Supervised Release on September 18, 2020. Mr. Nelson is presently engaged in
outpatient treatment, and the parties are in agreement that an adjournment to /
appraise his continuing progress is appropriate, before sentencing. Therefore, I/
respectfully request that the sentencing be adjourned until November 18, 2020
at 12:00 P.M.

      I have discussed this request with AUSA James McMahon, and the
Government joins the application. Ms. Bordes confirms Court's availability.

      Thank you for your courtesy and consideration.

                                          Respectfully yours,

                                        <}_k,S.w ~
                                          JOHN S . WALLENSTEIN
JSW/hs
